Title: To James Madison from Charles Pinckney, 20 July 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir,
Madrid July 20: 1804
In my last Letters I informed you that after every exertion on my part & those of the French Ambassador, I had no hope of sending you the Convention ratified. That by secret intelligence I could implicitly rely on, I had discovered Mr. Cevallos’s plan, which was, to do nothing with it for a year or Eighteen Months, from the foolish pride of retaliating on us the time it had inevitably been before our Senate. That after that he was to propose certain alterations or conditions of ratification so serious, as to occasion either a long negotiation here, or a transmission of them to the United States, which would consume another year, & that by this means trusting to events, he hoped & considered it as very probable Spain would in the end get entirely rid of all—that his intelligence from the United States led him to believe that nothing like these claims, or the Claims for french spoliations, or the keeping that portion of Territory which his letter of the 31st. May speaks of, would induce our Government to depart from their pacific system—that the Spaniards had nothing to fear or do, but to persevere, & the Claims would be postponed & at last forgot—that it was to be lamented now, they had signed the Convention at all, & that the only mode was to propose conditions to the Ratifications, and refuse to exchange them, & every thing would go as they wished—that the affair of Louisiana was no rule to judge by—that, in that case the french were bound to see it done, & that it was owing to them & their influence, & even to their commands that they had so quietly given it up & relinquished their Claims—that in the case of the Claims for Spoliations, it would be the interest of the French not to see them paid, as the more money they were obliged to pay us, the less they would have to pay them—that the interference of France would be lukewarm & only made to save appearances—that she knew as well as Spain that our Government would not take decisive measures or risque their neutrality, & that in short, Spain had nothing to fear, but to evade & propose conditions, & in the end avoid them. This, I have from the highest authority, was the plan, & at the same time I knew the Conditions he meant to propose, to be the extending the time, to which I repeatedly told him, I would have no objection to fix in eight months or even twelve months—The total suppression or abandonment of the Claims for french Spoliations & the immediate repeal of the Act mentioned in his Letter of the 31st. May.
Seeing what must or ought to be the consequences of this conduct & such propositions, I redoubled my efforts with the Prince of Peace & the french Ambassador to prevent their being officially made, stating to them the impossibility of my discussing or ever receiving, much less transmitting such degrading & humiliating conditions, assuring them, that were it possible for me to be brought to consent to transmit them, that my Government would have a right to form almost any opinion they pleased of me, not only of my condescension to this Government, but might perhaps annex some worse opinion to my thus becoming their instrument to promote delay, & in trifling with both the character of our Nation & the interests of its Citizens—that after all Mr. Cevallos knew of this business, & all that had passed, these propositions would not only convince our Government that he meant entirely to evade the settlement of the Claims, but that they were in their nature really so degrading, that if they were made, I should feel myself under the necessity of immediately resenting them & acting in the most decisive manner, under the idea that Mr. Cevallos meant them as an affront to our nation. That this would be extremely painful to me, as I had hitherto conducted all my communications & business with the Court, with the greatest moderation & harmony—that my instructions on the french Claims & the limits of Louisiana were so positive, & were so well known to be so, to Mr. Cevallos, that he must be sure I could not receive or discuss them, & that as to my transmitting them, it was impossible, as I had before observed—that the limits of Louisiana were a separate & new question, & had nothing to do with or ought to be incorporated with a Convention made for a precise object, & which we had hitherto kept unmixed with any other, & that it was highly improper for me to receive or discuss a proposition to repeal a Law to which Congress were alone competent, & that neither they or the President would very quietly bear any charges on either their injustice or precipitancy or want of knowledge of the subject on which they legislated. So anxious was I to notify to Mr. Cevallos the manner in which I was unavoidably obliged to consider such propositions, that knowing the great intimacy that existed between the Chevalier Friere, the Minister of Portugal, who was a long time their Minister in the United States, & the Prince of Peace & Mr. Cevallos, & supposing from that & his knowledge of the United States, & the friendship he always, I believe sincerely, professes for them, that it would be useful to unite his private friendly mediation with the French Ambassador, I applied to him in a confidential manner & stated to him the whole business—he seemed extremely hurt at the idea of a probability of a misunderstanding between the two Countries, & promised me to use his best exertions—this he afterwards informed me he did with both of them but to no effect—they had resolved upon the plan, & nothing could divert them from it. My concern was very great to find that so noted was the antipathy of this Government to us, & so determined was their plan not only to refuse every thing like justice, but to do so in the most degrading manner, that, unwilling to place it in their power, or of any one to suppose that I had precipitately adopted the measure, I found I should be obliged to pursue, I again spoke to the French & Portuguese Minister, & stating to them the consequences that must ensue from this conduct of Spain, again requested their interference. You will perhaps think I went too far, or rather that I condescended too much in thus courting, as it were, this Government to do their duty, & in so earnestly requesting the mediation of the Ministers of other Powers to prevail upon them to do so—that I ought to have recollected the United States want not the aid of others—that they are fully competent to the assertion & protection of their own rights, & that after having used all the moderation I have done for the last 2½. Years with this Court, & taken such pains to prevail upon others to persuade them merely to do their duty, that if I found they were determined not only to trifle with us, but absolutely to deny all compensation, & to do so in the affrontive manner they have done, that I should have, without the aid or intervention of other Ministers, resorted to such measures as the honor of our Government & the interest of its Citizens required.
Should you make this observation, while I admit the truth of it, permit me to observe that, viewing & knowing Spain as I do, I have always treated her in a manner very different from that with which I would have treated France or Great Britain, in similar circumstances, merely from the idea that our public honor was not so much committed in yielding points to Spain, that we ought more obstinately to have contended with them. In yielding to her Points not of the first importance, the world must know that it cannot proceed from fear or from any motive but that of friendship, for certainly we cannot fear Spain; while in giving way to the others, it might be attributed to that motive—hence my language & deportment have ever been very mild & conciliating—all the American Citizens who have been here have thought it was by far too much so, and I can assure you that the only difference even in opinion I ever had with my late Secretary, Mr. Graham, was in that point—he thought I was in general too mild with them, & has very frequently urged in my offices the use of strong language, while I objected & always moderated it. I trust he will be in Washington soon, & I am sure his conversations with you will convince you that from my general manner of correspondence with them, nothing but the most premeditated plan of contempt & insult & injury to our Government could have induced me to pursue the strong measures I have done.
It will be here proper to mention the substance of two or three interviews I had with Mr. Cevallos which go to corroborate the assertion I have made of their being a fixed & determined plan to do nothing, & to insult our Government & injure their Citizens by refusing all Ratifications and modes of redress, & those in the most high & contemptious tone. In these I mentioned to him all that is contained in my letter to him & in this, & further, that the Law was passed for providing for the expences, Agents for the Claims were daily coming in, & possibly the Commissioners were named—that it was published in the Gazettes, & that after all this, it would be as indecorous as unfriendly to refuse, & that I trusted the Ratifications would be immediately made—and in urging this, I went over all the grounds contained in this & the inclosed Letters, & in the mildest terms, but could never move him—he continually repeated the right his Majesty had to take his own time to consider it, & that he would do so at his leisure & acquaint me with it—that the Americans knew well his Majesty’s honor—that they had been ever since their independence receiving the most pointed proofs of friendship & generosity, while it was well known that Spain received no benefit from them. On the contrary, that their Commerce was extremely injurious to Spain, that they had ten times more trouble with them than with any other nation & that the Dutch, the Danes & Swedes very often put up very quietly with what we made a great noise about, & that for his part he did not wish to see our trade with them overextended—that Spain had nothing to fear from the United States, & that she had seen the threats of some of their Members (mentioning the names of Messieurs Ross & Morris) with deserved contempt—that the Americans had no right to expect much kindness from his Majesty—that in the Case of Louisiana, they had paid no attention to his repeated remonstrances against the injustice and nullity of that transaction, whereas if they had had the least friendship they would have done it—that they were well known to be entirely a Nation of Calculators, entirely bent on making money & nothing else—that the French, & probably in the result, all the Nations having possessions in the West Indies, would be materially injured by them, for that without a doubt it was entirely owing to the United States that Saint Domingo was in its present situation. I stopped him by a positive denial of the fact, & by observing to him that such language & conduct did not comport with the moderation & mildness with which I had always communicated with him—that the conduct or submission of the Dutch or Danes or Swedes was no rule for us, but that he certainly could not expect that the United States would ever submit to what those Nations might find it convenient or be obliged to do—that I found his Dispatches & information had very much misled him with respect both to our character & views—that the subjects he now touched were irrel⟨evant?⟩ to the Ratification of the Convention, which would be, I was hopeful, the road to the accommodation of all our other differences—that I had frequently endeavored to convince him how much it was the interest of Spain to be on friendly terms with us, but that should she now refuse to ratify, it would be such an increase of our wrongs, & really be treating the United States with such indignity, that I was sure however his informants might tell him to the contrary, that our Government would be extremely exasperated, & our Citizens expect from them decided measures—that I had been instructed by you some time ago, positively to say that the Government was not pleased in being obliged to ask so often for the french Claims, & in having asked so often on them & being refused, & now to find even the Convention made for the Spanish spoliations, refused, would be such a proof of the enmity of Spain, as could leave little doubt of the part our Government would take—that the saying we had taken nearly two years to ratify it, could certainly be no excuse for her not ratifying it immediately, for he well knew it was the fault of Spain we had not done so, or if not of her, of her officers, in stopping the Deposit at New Orleans, & thus throwing things into a situation that made it impossible for Congress during that Session, when it was doubtful whether we should go to war or not, to take up any business like this—that therefore if he meant to postpone it a similar time, or annex any degrading conditions, I would by no means answer for the consequences. I here repeated to him not only the injury it might be to us, but the extreme indecorum in refusing the ratification, when I told him the steps Congress had taken to provide the expences, & the great hardship to our Citizens, some of whom were arrived & others were coming, under the idea of its being certainly ratified—that our Citizens in the Ports were many of them interested in the Convention, that they & the Consuls were every Post writing me on the subject, that some had arrived with their Papers from distant situations, & that it was my duty to advise them through our Consuls of the state of things, & to keep our Commerce also warned, as I was sure that our Government would not put up with such treatment. In short, I took every means in my power both to persuade him & to shew him the consequences, but all in vain. As reasoning is not his forte, he assumed a cold haughty & rather supercilious manner, saying his Majesty would consider it, & that he would acquaint me with his “Sovereign Will”!! Finding at length there was no hope, & that either he would not answer under the twelvemonth, or if he did, that he would annex such conditions as I could not only not consent to discuss, but to be the instrument of remitting to you, I reflected for a considerable time & with very great attention on the conduct I should pursue in this critical, & to me peculiarly disagreeable state. I saw at once, that after all your instructions on the subject of the Claims for french spoliations, & all that has passed on that question, & the magnitude of the Claims, and also of your instructions on the Louisiana limits, & the delicacy of my receiving any pointed or affrontive reflexions on the Acts of our Legislature, that the President & Yourself would not only expect my instant refusal to admit or discuss them & to be the instrument of their transmission, but also that I would recollect my duty & the honor of my Government, & the manner in which I ought to receive & act when degrading or insulting propositions were made—particularly when the Power making them had been so long previously informed of the light in which they would be viewed. I wished very much to be so near you, as to have received your advice & instructions of the manner in which I ought to act, but the great distance, length of time & pressing circumstances placed me in that situation in which a Minister at a distance from his Government must act from himself. By the Law of Nations, a Minister has a right to withdraw himself from a Court when that Court violates the Law of Nations in a manner insulting to the Government or person of the Minister. I have shewn in my letter to Mr. Cevallos that in the very act of ratifying, the King could not in honor refuse to do so for the reasons he had given, that they were not such as honorably justified him, but that his refusal on those grounds was an infraction of the Law of Nations, & I have in addition proved that after all that was done to prevent it, that the making these propositions & the manner in which they were dictated, coupled with his Letter of the 31st. May, amounted to that affront which not only prevented my receiving & transmitting them, but called for some positive act, shewing ⟨we⟩ were no longer to be trifled with—that an immediate ratification of the Convention should be demanded, so, that an answer should be received before the Court set out on their Journey to San Yldefonso & Badajoz, on the confines of Portugal, & that if it was a refusal or a determination, themselves to send the propositions to you, that I ought not to remain for five months for an answer, as I well knew you would reject them with more decision than I did, but that if displeased with my determination to suffer them no longer to trifle with us, or particularly to insult us, they chose rather than ratify, to send the Propositions to you, I ought to leave to [sic] Madrid, not only as a mark of the displeasure with which we received their insulting proposals, but also for the purpose of more fully informing you on subjects than is possible by the longest letters. In doing this, I entirely considered what belonged to the honor of the United States in preference to my own private ease or interest—for I was here extremely well situated & in great & even confidential intimacy with the Prince of Peace, & had never until the affair of the refusal to ratify & the letter of the 31st. May, had a single word of difference—the private letters I will bring you of the Prince of Peace to myself, will shew the footing I stood on with him up to the very time of Mr. Cevallos’s making these propositions, & refusing to ratify, if not incorporated. I knew however that the decided conduct my public duty imperiously compelled me to take, must make my stay here not agreeable, & that in doing the one, I must make up my mind to give up the other, and immediately retire, & in doing this, I did not hesitate for the moment I had decided (& after long & very mature deliberation) what was my duty—I thought not of myself, but immediately pursued it—and I may here add that, the threat of leaving Spain, if certain things are not done which she ought to do, is a very common one here, the French & English Ministers have repeatedly made it since I have been here, & neither of them with half the reason I did.
Notwithstanding I had expected it so long, & had prepared myself to answer, yet when his Letter of the 2nd. July arrived, I reflected three days more on it, & strengthened by these additional reflexions in the opinion I had formed, I wrote him my Letter of the 5th. July, in which I rejected all discussions upon the 2nd. & 3rd. Conditions, & requested him, if he adhered to them, to return me the Papers I had prepared & left with him for examination and Exchange, & that I should proceed to instruct our Consuls to advise our Citizens of the existing state of things, so as to prepare them for the conduct our Government might pursue, be that what it may, for certainly after having obtained all our Rights of England & France, it was not for Spain to continue to refuse them, & in the affrontive manner she does. The communication to the Consuls for the information of our Citizens, was an indispensable duty, because many of them were deeply interested in the Convention, & as I said before, most of our Citizens are continually applying to me to know the state of things, & how far they may enter into extensive Commerce & speculations or distant voyages to return to Spain. To keep them therefore uninformed, would be unpardonable—it was a measure my duty obliged me to pursue, & being so, & knowing the influence such a Communication must have on the Commerce and political situation of Spain, I mentioned it in my letter, hoping they would not oblige me to resort to it. I knew if any thing could prevent them from postponing the Ratification & sending to you the propositions I refused to discuss & transmit, & by which they only intended delay & evasion, as they well knew you would instantly reject & consider them in the same light I did, it would be this measure, & as it became my duty to adopt it, I let it have its effect—it has gone to derange them a good deal—it is indeed astonishing to see the immediate effect it had—they saw at once that to dispute with us, was to overset all their Schemes of neutrality & Commerce, & that other nations considered it as more destructive to Spain to contend with us than even with England. I believe they repent now very much they did not ratify at once—as might be expected, they will complain of me, that I have not given them sufficient time, & that they only meant to try & see whether I would admit these propositions, but that it was always their intention to ratify it. Should they do this, you will now have the whole statement, & I can assure you most seriously, that unless I had done this, nothing would have taken place. I have now reason to believe that whatever they may attempt to have added to it, that orders are gone out to their Minister to exchange the Ratifications, & in short to do almost every thing we demand. It is inconceiveable how this first & single decisive measure I took with them, has alarmed their whole Nation—being taught by their information from America never to expect any thing but forbearance & mildness, they never had before calculated on the consequences of a rupture with us—they now see it & I have no doubt if you only stick out with their Minister, they will put in the french Claims, & consent to things which before my Letter of the 5th. they never thought of conceding. I am pleased also to find that the decision I have used, has met the approbation of almost all the Corps Diplomatique here, & goes very much to strengthen the opinion that the United States not only will not suffer the rights of their Citizens to be violated, but to be any longer neglected—and here I must request you to take particular notice, that it was not on account of the time he took or might have taken to consider or answer my first application to ratify, that I wrote to him the Letter of the 5th. July, for if he had taken much more, although I should have considered it a little & unworthy revenge for the unavoidable delay the Convention met with in the Senate, yet I must have waited & referred his conduct to you; but it was to the answer of the 2nd. July, & his refusal to ratify except upon the degrading Conditions annexed, which coupled with his letter of the 31st. May, developed his whole plan to be exactly what I had long before heard it was. If he says now he meant only to try me & ultimately to ratify, it is not true, for nothing would ever have induced them to think of ratifying but the decided conduct I pursued, & which I trust has driven them into a situation to grant in future all our just & reasonable demands.
In pursuing the conduct I do, I cannot do injury to the interests of the United States or to individuals, for all the suits that were here (except one) have been decided, & are now hung up waiting the meeting of the Commissioners, & as to our general interests, I now (however unwillingly I have been obliged to do it) embrace the universal opinion, which is, that neither Justice or any thing like it, is to be obtained from Spain, but by fear & force. Every impartial foreigner here, & every American Citizen have witnessed my mildness & efforts to conciliate, & it is only since the arrival of the Ratifications that I began to doubt & ultimately to be convinced of the truth of the Opinion that we must make them fear us, in order to make them do us Justice—this is the mode the French & the English invariably use with them, & as we have it so much & so easily in our power, we must pursue it likewise. As to the Floridas, I have long since given up the idea of their selling them to us. The Prince of Peace told me frequently that his present Majesty had already lost so much of his Dominions, that he could not think of it. Even if he did, how can we suppose that a Monarch, who, on a journey of pleasure of a few months, makes nothing of spending 8. or 10. Millions of Dollars, can bring himself to think of selling a part of his Territory for the sum we propose, even if he was to receive the money, but when it is to go in ext⟨inc⟩tion of debts or Claims, he would not hear of it. The Prince of Peace who manages every thing of this sort, is himself worth from 50. to 60. Millions of Dollars. To men, having such immense sums, the price we offer appears like nothing. If we wish the Floridas, therefore, we must be content to wait events, & if any thing can induce them to think of parting it [sic], it is the measure I have adopted, which has so compleatly shewn them their own weakness, that whatever their Minister near you may pretend to say at first, if you are but resolute with him, you will find he will not only give you the Ratification, but any other reasonable demand we have. If you find him authorised to treat on other subjects, I would recommend very much the introduction of some regulations on the subject of Quarantines, which harrass our trade exceedingly, & above all, on the question of Moratorios, which are privileges granted by the King to a subject, by which he cannot be called upon for any debt for ten years—the case of Hughes, of Boston, you, no doubt recollect, & by these means our Trade suffers—severely—because, now an American Citizen must either sell his Cargo for Cash, which is sometimes very destructive & inconvenient, or if he ventures to give credit, he must be exposed to the continual danger of a Moratorio, & losing the whole—indeed it is astonishing to me how, under these circumstances, any Nation risques a Commerce with this. Another subject—which demands great attention, is, the delay, & what is worse, the corruption of their Tribunals, where after all, every thing is done by money. The Bearer hereof will be able to explain this to you fully, for it is disgusting to me to see & think, & particularly to write on this subject, of which, one of our Citizens can have no idea, unless he was here to see & feel it—indeed a description of it from the lowest to the highest channels would appear incredible to you—it will no doubt be a difficult subject to regulate, but it was necessary in me to mention it to you.
Among other reasons which induced me to take the measures I have, was the certainty of Mr. Monroes not coming. I have not heard one word from him, although I hear he wrote me; but Mr. Graham who was with him at the same time, writes me he believes I need not expect him. The affairs of England, owing to the King’s health & the impossibility of Mr. Pitt taking the decided line he probably means to do, should the King be likely to live, & he (Pitt) be more firmly seated, will make Mr. Monroe’s stay there essential, at least so long as to enable you to determine what is best to be done. Indeed I should be sorry to see any special Commission here, unless England declares against Spain, because I am sure it will fail in its object as to the Floridas, and present appearances induce us to think here, that England never will declare against Spain while there is a chance of any thing being done on the Continent, for she wishes to give her an opportunity, & will assist her in throwing off her dependence on France, whenever she can. It is so much the interest of England to raise up rather than to pull down the former important Monarchies of Europe, that she will sacrifice a great deal to accomplish it—besides, in going to war with Spain, she loses the whole trade of Portugal & Spain, & a considerable market for her goods, even in France, which are smuggled through Spain. I know therefore, from all the conduct of her Minister here, that she has no idea of going to war at present with this Country, & until she does they will not part with Florida. If we were to break with Spain, then England would do it immediately, but this I have no idea of—the measure I have adopted is calculated to prevent it, for however they may complain, be assured it was the only mode to arrest the carreer of ill usage which they seemed to me to have determined madly to pursue before it had arrived at the heighth that would have made it absolutely necessary for our Government, in honor to have gone to war with them. I am one of those who you know do not wish war, & I think you will find by the conduct of their Minister, in America, that I have pursued the true mode to prevent it, for I repeat to you, that nothing is to be done with this Government but by fear or force—that they hate us & fear us more than any Nation, except France, is indubitable—if they had it in their power, they would go to war with us to morrow, as well for the sake of revenge as from hatred to those principles of our Government, which they know must one day destroy their Dominion in America. This will make them uneasy & surly & unwilling to oblige or even to do us Justice, and sometimes affrontive. You must therefore adopt the mode of France, & keep them in future, in order.
I suppose it must be almost unnecessary for me to endeavour to convince you of this disposition in the Spaniards. Your knowledge of them ever since you have been in Office, the affair of the french claims, of their conduct for nearly two years previous to the Cession of Louisiana—at the time, & ever since that cession—Mr. Graham’s letters to you while I was in Italy, in short, a thousand circumstances must convince you that, in tamely receiving or condescending to discuss or to waste another year in sending their Propositions to you, (knowing your instructions to me on those points) I should have dishonoured the really high & firm character which the American Nation now holds in Europe—their conduct to England, to France & to Tripoli, has made them reach very high, & I could never consent to be the instrument of their knuckling to Spain. I am sorry I could not have the benefit of your advice, but as that would amount to the transmission of the Conditions, & the waiting five or six Months for the answer, which is the thing they wanted, & which would have degraded us, I therefore acted in the manner most conformable to my instructions, & as I am sure the President & yourself will approve.
I do not know it is necessary for me to take up more of your time. The Bearer, who has been an attentive observer of what has passed here for  Months, will explain much to you. If, as I am hopeful is the case, my measures here have contributed to transfer the negotiation to you, & to invest their Minister with full powers to arrange all our differences, and perhaps to include the question of the Floridas, I have then done a valuable service—but I repeat it to you, as a fact, perfectly known here, that had not some such decisive measure been adopted with them, they never would have done any thing. With my best & most affectionate respects to the President & our friends at Washington I remain with respect regard & attachment Dear Sir Yours Truly
Charles Pinckney
